Citation Nr: 1550018	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  12-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an earlier effective date prior to September 23, 2009 for the grant of a 70 percent rating for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for obstructive sleep apnea (OSA). 

3. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1990 to August 1990 and from January 2003 to April 2004, as well as service in the Mississippi Army National Guard from March 1985 to March 1995 and from April 2011 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 and a December 2009 rating decision, both of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The September 2009 rating decision denied the Veteran's request to reopen the claim of service connection for OSA and denied service connection for bilateral CTS.  The December 2009 rating decision granted an increased rating for service-connected PTSD from 30 percent to 70 percent, effective September 23, 2009.  A Board decision in December 2014 reopened the Veteran's claim for service connection for OSA, denied an earlier effective date for the assignment of a 70 percent rating for PTSD, and remanded the claims of service connection for OSA and CTS for further development.  The Veteran appealed the denial of his increased rating claim to the U.S. Court of Appeals for Veterans Claims (Court), and in a July 2015 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's December 2014 decision, and remanded the matter to the Board for development consistent with the Joint Motion.

The Veteran testified before a Decision Review Officer (DRO) at the RO in November 2007 and June 2010.  He also testified at a videoconference hearing in May 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for OSA and CTS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Following a final February 2008 rating decision, the earliest claim for an increased rating for PTSD was received on September 23, 2009.

2. It is not factually ascertainable that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas within one year prior to receipt of  his September 23, 2009 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to September 23, 2009, for the award of a 70 percent rating for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157(a), 3.400(o), 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, letters dated in May 2009, June 2009, and October 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained. 

The Veteran testified at a hearing in May 2014.  The hearing focused on the elements necessary to substantiate the Veteran's earlier effective date claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show what is necessary to substantiate a claim for an earlier effective date for an increased rating.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Earlier Effective Date

The relevant law and regulations provide that the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

The United States Court of Veterans Appeals (Court) has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the Veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b). 

In a December 2006 rating decision the RO, inter alia, granted service connection for PTSD, and assigned a 10 percent rating, effective July 10, 2006, the date of the claim for service connection.  The Veteran filed a notice of disagreement (NOD) with this decision in August 2007.  In February 2008 the RO granted a 30 percent rating for service-connected PTSD, effective July 10, 2006.  While the Veteran was provided notice of this decision, he did not perfect an appeal.  As such, the February 2008 rating decision is final.  38 U.S.C.A. § 7105.  Furthermore, the finality of the February 2008 rating decision precludes assignment of an effective date prior to that time. 

The December 2009 rating decision reflects that the evaluation of PTSD was increased to 70 percent, effective September 23, 2009, the date his claim was received. 

In January 2010 the Veteran filed an NOD and disagreed with the effective date of the 70 percent rating for the service-connected PTSD assigned in the December 2009 rating decision.  The NOD shows the Veteran believed the effective date should have been dated in April 2009, since he submitted a VA Form 21-4138, Statement in Support of Claim (VA Form 21-4138) on March 2, 2009 along with a copy of a VA Form 21-4138, dated on September 5, 2008, showing he continued treatment for PTSD at the Tuscaloosa VA Medical Center (VAMC). 

The June 2010 DRO hearing transcript reflects the Veteran's report that he believes he is entitled to an earlier effective date for the assignment of the 70 percent rating for PTSD back to July 10, 2006, the initial effective date of the grant of service connection.  The May 2014 videoconference hearing transcript reflects that the Veteran did not know when he filed his claim for an increased rating for PTSD, but that it was prior to 2009.  He reiterated his belief that he is entitled to an earlier effective date for the assignment of the 70 percent rating for PTSD back to July 10, 2006, the initial effective date of the grant of service connection.  As noted, this effective date is not assignable as the finality of the February 2008 rating decision precludes assignment of an effective date prior to that time. 

Review of the record shows that the Veteran telephonically requested an increased rating for PTSD on September 23, 2009 (see VA Form 119, Report of General Information (VA Form 119), dated September 23, 2009).  There are no earlier claims. 

It is noted that a VA Form 119, dated on August 26, 2009, reflects the "Veteran has a claim for incr. 03-27-09 with suspense date of 07-24-09..."  This, however, apparently refers to the Veteran's claim for CTS.  See VA Form 119, dated on March 27, 2009 (addressing the Veteran's telephonic request pertaining to his CTS claim). 

Thus, the Board must consider whether a rating in excess of 70 percent is warranted from one year prior to the date of claim, or from September 23, 2008, the date he was awarded a 70 percent schedular rating.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o) .

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

During the relevant one-year period, beginning September 23, 2008, the Veteran's PTSD was assigned a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2015). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Prior to the relevant period, in September 2008, the Veteran had a psychotherapy appointment.  At the appointment, his psychologist noted that he completed three challenging questions worksheets, which they reviewed together.  Though he initially had difficulty grasping some of the concepts, his understanding improved as they discussed the issues.  The Veteran had not practiced his in-vivo exposure homework, and the Veteran's psychologist did not reassign that homework at the time, indicating that they would revisit it at a later date.  The Veteran was fully oriented, groomed, and dressed neatly.  His speech and behavior were within normal limits, he had a "pretty good" mood, and his affect was within normal range.  His thoughts were linear, logical, and goal-oriented, and there was no evidence of disturbance in thought process.  His memory was within normal limits, he had adequate judgment and insight, and showed no suicidal or homicidal ideation.  He was assigned a GAF score of 65.

The Veteran's first psychotherapy appointment in the relevant period occurred in December 2008, when the Veteran reported to psychotherapy for the first time in two months.  His psychologist noted continued, frequent symptoms of PTSD.  The Veteran reported that he completed worksheets that had previously been assigned, but forgot to bring them to the session that day.  He also reported situational avoidance.  At the appointment, he was fully oriented, had speech and behavior within normal limits, reported good moor and normal affect, and expressed his thoughts in a linear, logical, and goal oriented manner.  There was no evidence of disturbance in thought process, and no suicidal or homicidal ideation.  The Veteran's memory was within normal limits and his judgment and insight were adequate.  He was assigned a GAF score of 65.

In March 2009, the veteran's psychologist noted frequent PTSD symptoms, including poor sleep in the past three weeks, because he ran out of medication.  As a result, and also secondary to a sinus cold, the Veteran reported poor concentration and forgetfulness.  He also reported infrequent intrusive memories or nightmares.  The psychologist noted that the Veteran continued to be reactive to reminders of the war, and felt anxious in crowds.  The psychologist recommended in-vivo exposure therapy.  The Veteran was fully oriented at the appointment, with speech and behavior within normal limits, an "O.K." mood and normal affect, and thoughts that were linear, logical, and goal-oriented.  There was no evidence of disturbance in thought process, and no suicidal or homicidal ideation.  The Veteran's judgment and insight were adequate and his memory was within normal limits.  The psychologist assigned a GAF score of 65.

In June 2009, the Veteran reported to psychotherapy for the first time in three months.  The psychologist noted that the Veteran's PTSD symptoms were still frequent, and that "avoidance coping is well entrenched."  The Veteran reported avoidance behavior.  He also reported that his sleep was disrupted by frequent awakenings, and he was prone to falling asleep if he sat for any period of time.  During the appointment, he was fully oriented, had speech and behavior within normal limits, displayed a more irritable mood but an affect within the normal range, and his thoughts were linear, logical and goal-oriented.  He expressed no suicidal or homicidal ideation, and adequate judgment and insight.  He was assigned a GAF score of 65.

At a later June 2009 appointment, the Veteran's VA psychologist noted that the Veteran's "[s]ymptoms of PTSD remain frequent."  The Veteran reported that his anxiousness increased during several in-vivo exposure trips to Walmart with his son, but with time it decreased and the Veteran felt more confident in his ability to manage his symptoms.  The Veteran also reported increased irritability.  At the appointment, he was fully oriented, his speech and behavior were within normal limits, his mood was good but irritable, his affect was within normal range, and his thoughts were linear, logical, and goal-oriented.  He expressed no suicidal or homicidal ideation.  The psychologist assigned a GAF score of 65.

In a June 2009 screening for Traumatic Brain Injury that took place on the same day, the Veteran responded "yes" to the questions of "Are you feeling hopeless about the present or future?" and "Have you had thoughts of taking your life?"  He noted that he had those thoughts "several weeks ago," and answered "no" to the questions of "Do you have a plan to take your own life?" and "Have you ever had a suicide attempt?"  The physician doing the screening noted that the Veteran was already receiving needed treatment, and did not recommend further treatment.

At a June 2009 follow-up appointment for another condition, the Veteran's doctor noted that he had an "ok" mood, appropriate affect, no suicidal or homicidal ideation, normal intelligence, and logical, linear, and goal-oriented thought processes.  A September 2009 follow-up appointment echoed the June findings, except the Veteran's mood improved to "good."

At a July 2009 psychotherapy appointment, the Veteran reported that he was more irritable and anxious in the prior two weeks because he stopped taking Prozac.  The Veteran continued to engage in in-vivo exposure in Walmart with his son.  The veteran and his psychologist identified safety behaviors the Veteran engaged in that were hindering his habituation.  The Veteran reported his mood as generally good, but with occasional irritability and anxiousness.  The veteran was fully oriented, and had speech within normal limits.  His affect was within normal range, his thought processes were linear, logical, and goal-oriented, and he showed no evidence of disturbance in thought process.  His memory was within normal limits, with adequate judgment and insight, and no suicidal or homicidal ideation.  He was assigned a GAF score of 65.

In September 2009, the Veteran reported continued PTSD symptoms, but also noted that his anxiousness was improving and his PTSD re-experiencing symptoms were less frequent.  He noted that once he stopped safety behaviors in his in-vivo exposure therapy, his anxiety would decrease.  His numbers on the Subjective Unit of Distress scale were at a new low.  The Veteran reported a good mood, with occasional irritability, and denied suicidal or homicidal ideation.  At the appointment, he was fully oriented, his speech and behavior were within normal limits, his mood was good and affect was normal, and his thoughts were linear, logical, and goal-oriented. He showed no disturbance in thought process, his memory was within normal limits, and his judgment and insight were adequate.  He was assigned a GAF score of 65.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the relevant period, the Veteran's GAF scores were consistently 65.  

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

During the year period prior to his September 23, 2009 claim, the Veteran's disability picture most closely approximates an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms such as a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.  The Veteran's VA treatment records show anxiety and irritability, which improved over time as the Veteran performed in-vivo exposure therapy.  The Veteran demonstrated "safety behaviors" in crowds, but showed improvement throughout the relevant period in facing and managing his safety behaviors and feelings of distress in crowds.  The Veteran also showed two episodes of memory loss; however, the first was forgetting a worksheet that had been assigned two months prior, with a cancelled appointment in between when the worksheet was assigned and when he forgot to bring it to a session.  The other period of forgetfulness the Veteran attributed to poor sleep because of a sinus cold and running out of medication.  Taken together, these episodes of forgetfulness are isolated and show mild, if any, memory loss.

The Veteran's disability picture prior to receipt of his September 23, 2009 claim did not more closely resemble occupational and social impairments with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's psychologist and other physicians consistently found the Veteran's affect to be within normal range, and his speech to be logical, linear, and goal-oriented.  The Veteran showed the capacity to understand complex commands through his discussion with the psychologist about in-vivo exposure therapy, and the management of his safety behaviors in public.  The Veteran's judgment and insight were consistently described as adequate, and his mood ranged from irritable to good throughout the relevant period, generally showing an improvement over time.  The Veteran also demonstrated a good relationship with his son, who accompanied him on his in-vivo exposure therapy to Walmart; at one point in his treatment records, he indicated a desire to go with his son to a local football game.

The Veteran's disability picture during the relevant period, September 23, 2008 to September 23, 2009, also did not more closely resemble occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  As iterated above, the Veteran's mood and thought processes were consistently rated as adequate, and his speech was consistently logical, linear, and goal-oriented.  The Veteran showed symptoms of panic and anxiety, especially when discussing his in-vivo exposure; however, the frequency and duration of these feelings were limited, and they showed improvement over the course of the relevant period.  The Veteran demonstrated irritability, but it was not severe, sudden, or unprovoked.  The Veteran was consistently groomed and dressed neatly, and though he had difficulty adapting in stressful circumstances like large crowds, the Veteran's treatment records show that he exposed himself to these crowds as part of therapy, and gradually showed improvement in his anxiety when out in public.  The Veteran also demonstrated a good relationship with his son, who took him to Walmart for his in-vivo exposure.  

In one June 2009 treatment record, the Veteran answered that he had felt hopeless and had considered taking his life; however, the record indicated that he felt that was "several weeks ago."  His response that he did not have a plan to take his life showed that the suicidal consideration was not severe; additionally, in an earlier record on the same day, the Veteran's physician noted that he did not have suicidal or homicidal ideation on that day.  Additionally, the Veteran's treatment records from the relevant time period consistently found that he had no suicidal or homicidal ideation, demonstrating that this single instance of feelings was not frequent or of long duration.  Finally, this screen took place on the same day as one of the Veteran's therapy appointments, at which appointment he showed no sign of suicidal ideation.  This evidence, when taken together, lends itself to the conclusion that while the Veteran may have had a passing thought of taking his life, the single isolated consideration, which may not have taken place within the relevant period, does not outweigh the evidence of the Veteran's improving overall condition throughout the relevant time period discussed; the Veteran's disability picture still more closely resembles the criteria for a 30 percent rating.

The Veteran's disability picture during the relevant one-year period, September 23, 2008 to September 23, 2009, most closely resembled the criteria for a rating of 30 percent and no higher.  


 In sum, based on the evidence from the one-year period prior to the Veteran's earliest properly developed claim for increased compensation, entitlement to an effective date prior to September 23, 2009 for the Veteran's award of a 70 percent disability rating is unwarranted.


ORDER

An effective date prior to September 23, 2009, for the award of a 70 percent disability rating for PTSD is not warranted.


REMAND

Although the Board regrets the additional delay, the Veteran's claims for service connection for OSA and CTS are not ready for review.  The following development is necessary to provide a full and complete analysis of the Veteran's claims.

The Veteran underwent a VA examination for CTS in March 2015.  The examination was adequate; however, the opinion rendered by the VA examiner rested on the fact that the Veteran was not diagnosed with CTS until five years after his discharge from active duty.  The examiner also referred to the Veteran's non-military occupation, which involved construction and the operation of heavy equipment.  This conclusion ignores the Veteran's testimony at his June 2010 DRO hearing that his symptoms were constant and consistent from service, but that he self-medicated for many years.  Additionally, it discounted the Veteran's testimony that his hands would "stick" in service, and the veteran's post-deployment medical assessments where the Veteran noted numbness and painful joints.  Therefore, the examiner's opinion is inadequate, as it does not consider the Veteran's lay evidence or his complete service treatment records.

The Veteran also underwent a VA examination for OSA in March 2015.  The examination was adequate; however, the opinion of the VA examiner found that the condition was less likely than not caused in service because many of the Veteran's sleep difficulties are also attributable to PTSD, and the examiner could find no evidence in the record of any complaints of apneic periods.   The examiner specifically noted the statements of the Veteran's wife and mother, arguing that "periods of apnea, snoring, [and] gasping would have most likely been noticed when sleep[ing] in close proximity . . . . however [the Veteran's wife] does not report snoring, gasping, or apneic periods."  The examiner did not address a physician's note from June 2004, only two months after separation, which noted that the Veteran had "fatigue, excess daytime sleep, mood disorders, and snoring."  Because the examiner failed to address evidence of snoring from a medical record close in time to the Veteran's separation, the examination is inadequate.

In a faxed statement in August 2015, the Veteran requested that the Board obtain the Veteran's treatment records from the Tuscaloosa VAMC.  It is prudent to request the Veteran's most recent treatment records.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any updated records from the Tuscaloosa VA Medical Center.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for OSA or CTS.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to a new examiner who is qualified to give an opinion on the Veteran's carpal tunnel syndrome, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The April 2001 enlistment examination that listed the Veteran's upper extremities as "normal."

ii) The February 2004 post-deployment health assessment that found that the Veteran had numbness and tingling in his hands.

iii) The March 2004 post-deployment medical assessment that cited painful joints.

iv) The Veteran's 2009 diagnosis with carpal tunnel syndrome

v) The Veteran's testimony at his June 2010 DRO hearing and his May 2014 Board hearing that he had symptoms that were continuous since service, but that he self-medicated for a period of time before seeking treatment from the VA.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome began during active service or is related to any incident of service.

ii) If the examiner finds that carpal tunnel syndrome began prior to service during the Veteran's civilian employment, the examiner must provide medical findings or opinions for each of the following:

1) Whether there is clear and unmistakable (medically undebatable) evidence that the Veteran's carpal tunnel syndrome preexisted his entry into active military service.

2) If the carpal tunnel syndrome preexisted service, whether there is clear and unmistakable evidence that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to a new examiner who is qualified to give an opinion on the Veteran's OSA, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) A June 2004 physician's record assessment for sleep apnea, which noted that the Veteran snored.

ii) A May 2006 treatment record that indicated that the Veteran snored loudly.

iii) The Veteran's lay statements regarding the onset of his sleep difficulties and the reason he did not have a sleep study sooner.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


